Citation Nr: 0016070	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
cranioplasty, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for organic brain 
syndrome, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for right-sided 
cerebrovascular accident, brain stem infarct, as being 
proximately due to or the result of the service connected 
cranioplasty.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1974 to June 
1977 with three years and 14 days of prior active service.

This appeal arises from a May 1996 rating decision of the 
Wichita, Kansas Regional Office (RO).  The case was remanded 
by the Board to the RO in August 1997 for additional 
development of the evidence.  

The issues of entitlement to a rating in excess of 30 percent 
for organic brain syndrome and entitlement to TDIU benefits 
are the subject of the remand section of this decision.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that right-sided cerebrovascular accident, brain stem 
infarct, is etiologically related to his service connected 
cranioplasty.

2.  The veteran's claim of entitlement to service connection 
for right-sided cerebrovascular accident, brain stem infarct, 
as being proximately due to or the result of the service 
connected cranioplasty is not plausible.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's increased rating claim 
has been obtained by the RO.

4.  The veteran's service-connected skull defect is 
manifested by an area of skull loss that is approximately 9 
cms. in all dimensions (larger than a 50 cent piece) with a 
triangular mesh replacement; there is no evidence of 
displacement of intracranial structures or brain hernia.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right-
sided cerebrovascular accident, brain stem infarct, as being 
proximately due to or the result of the service connected 
cranioplasty is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for the assignment of a rating in excess of 
50 percent for the service connected residuals of 
cranioplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4 to include §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code  5296 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

An August to September 1976 hospital report shows that the 
veteran had been involved in a motorcycle accident in August 
1976.  A diagnosis of left hemispheric intracranial hematoma 
was rendered.  A left craniotomy was performed; postoperative 
recovery was rather uneventful.  A long semicircular  
incision of the left temporal area was noted.  

A February 1977 hospital report shows that the veteran had 
reported frequent headaches which at times were associated 
with dizziness.  Memory and concentration were poor.  Left 
frontotemporal stainless steel and acrylic cranioplasty was 
performed.  

In April 1977, the diagnoses included status post 
frontotemporal wire mesh acrylic cranioplasty; status post 
left frontotemporal epidural, subdural hematoma with cortical 
lacerations repaired by craniectomy; organic brain damage; 
and personality change.

By rating decision in August 1977, service connection was 
granted for residuals of cranioplasty evaluated as 50 percent 
disabling effective from June 1977.  

A February 1996 VA hospital report shows that the veteran had 
presented with a 10 hour history of projectile vomiting 
associated with headache and mild abdominal pain.  The 
diagnosis was right-sided cerebrovascular accident, brain 
stem infarct.

A VA CT scan of the head in February 1996 showed a left-sided 
temporal parietal craniotomy with metallic replacement which 
obscured the underlying structures.  Otherwise, no 
abnormality was seen.

A March 1996 VA outpatient neurology examination report shows 
that after admission in February the veteran had suffered 
some mild left arm and left leg weakness.  He was able to 
walk only with support.  A CT head scan was unremarkable.  A 
heart monitor failed to reveal any cardiac dysrhythmia.  

In March 1996, the veteran submitted a claim of service 
connection for a cerebrovascular accident in February 1996 
that he claims was related to the service connected traumatic 
brain injury.    

On VA examination in April 1996, it was noted that a VA CT 
head scan conducted in February 1996 revealed a skull defect 
over the left frontoparietal area from the previous 
craniotomy and the placement of an acrylic mesh prosthesis.  

The veteran testified at the RO in August 1996 that the head 
injury in service was the cause of the stroke suffered in 
February 1996; that his service connected disorders had grown 
worse; and that he was unable to work as he could not use the 
left side of his body.

Received in September 1997 was a May 1996 determination of 
the Social Security Administration (SSA) which concluded that 
the veteran was disabled as of January 1996 due to a primary 
diagnosis of status post cerebrovascular accident with 
resultant left hemiparesis.  A secondary diagnosis of slurred 
speech was provided.  Also received were the medical records 
upon which the May 1996 determination was based.

On VA brain examination in April 1998, it was concluded that 
neurologic deficits of left hemiparesis would be consistent 
with the veteran's previous stroke.  Left sided headaches and 
symptoms of disequilibrium were probably the result of the 
head injury and could represent a post concussion syndrome.  
A computed tomography head scan was recommended.

An addendum to the April 1998 VA brain examination indicates 
that the veteran had undergone a computed tomography head 
scan with and without contrast in October 1998 to rule out 
other causes for headaches.  The computed tomography head 
scan was negative with no intracranial abnormalities seen.  
The examiner opined that the veteran's left sided headaches 
and symptoms of disequilibrium were the result of the head 
injury sustained in service and represented a post concussion 
syndrome.

On VA skull examination in March 1999, the total area of 
skull loss was measurable on the bone windows of both VA CT 
scans.  The most recent bone scan in October 1998 was done 
with contrast and was of good technical quality.  Skull loss 
measured approximately 9 cm. in all dimensions.  There was an 
approximate triangular mesh replacement.  The dimensions of 
the mesh area was slightly smaller at 8.5 cm. on each side.  
Overall the size was larger than that of a 50 cent piece in 
all dimensions.  The intracranial structures showed no 
displacement.  There was a very small area of anterior 
temporal encephalomalacia (less than 1 cm.).  This was likely 
due to the old head trauma injury and surgery.

On VA scar examination in May 1999, the scar from the 
cranioplasty was on the left side of the head and under the 
hair.  The scar started at the hairline on the left forehead 
above the lateral side of the left eyebrow.  The scar was 
slightly S-shaped and extended back to above the left ear.  
The scar was well healed.  There was no keloid formation or 
tenderness.  There was no underlying tissue loss or 
inflammation.  As the scar was entirely covered by hair, 
there was no disfigurement.  The scar measured approximately 
9 inches long.  The diagnosis was a well healed nine inch 
scar of the left side of the hair area.


II.  Analysis

A.  Evaluation of the service connected residuals of 
cranioplasty.

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
In this regard, all current VA outpatient records and SSA 
records have been obtained, and a VA skull examination has 
been conducted.  The Court has held that when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also held 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection is in effect for residuals of 
cranioplasty, assigned a 50 percent evaluation since June 
1977 under DC 5296 of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.10 also provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for the 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease.  38 C.F.R. § 4.20.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's skull defect is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5296, which provides for loss of part of the 
skull.  Under Diagnostic Code 5296, loss of part of the 
skull, both inner and outer tables, with area smaller than 
the size of a 25-cent piece or 0.716 square inches (4.619 
square centimeters), warrants a 10 percent rating.  Loss of 
part of the skull, both inner and outer tables, without brain 
hernia, of an intermediate area, warrants a 30 percent 
evaluation, and loss of part of the skull, both inner and 
outer tables, without brain hernia, of an area larger than 
the size of a 50-cent piece or 1.140 square inches (7.355 
square centimeters), warrants a 50 percent evaluation.  The 
next highest rating of 80 percent requires loss of part of 
the skull, both inner and outer tables, with brain hernia. 38 
C.F.R. § 4.71a, Diagnostic Code 5296.

The veteran's skull defect is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5296 
(1999), which provides for loss of part of the skull.  In 
order to warrant the next highest rating of 80 percent, the 
veteran's skull defect would have to be manifested by loss of 
part of the skull with brain hernia.  In this case, there is 
no indication that the veteran has ever experienced brain 
hernia.  During no VA examination has brain hernia ever been 
found.  An October 1999 tomography head scan revealed no 
intracranial abnormalities.  The currently assigned 
evaluation is the maximum schedular rating available for 
skull loss without brain hernia.  

It was contended on the April 2000 informal hearing 
presentation that the recent supplemental statement of the 
case did not discuss whether anterior temporal 
encephalomalacia in conjunction with the cranioplasty should 
be considered as being analogous to skull loss of both inner 
and outer tables with brain hernia.  A hernia is the 
protrusion of a part or structure through the tissues 
normally containing it.  Stedman's Medical Dictionary, 788 
(26th ed. 1995).  Encephalomalacia is the abnormal softness 
of the cerebral parenchyma often due to ischemia or 
infarction.  Stedman's Medical Dictionary, 565 (26th ed. 
1995).  The VA examiner in March 1999 specifically noted that 
there was less than 1 cm. of anterior temporal 
encephalomalacia or softness.  There was no evidence of brain 
hernia or protrusion of a part of the brain.  To the 
contrary, the VA examiner reported that the intracranial 
structures showed no displacement.  In light of the absence 
of any indication of brain hernia as a result of the 
veteran's skull defect, the Board finds that the 
preponderance of the evidence is against an increased rating 
under Diagnostic Code 5296.


B.  Secondary service connection claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for right-
sided cerebrovascular accident, brain stem infarct, there is 
no evidence of this disability in service or for many years 
thereafter.  In point of fact, the veteran is not contending 
that the cerebrovascular accident was manifest in service.  
It is the veteran's contention that he suffered a 
cerebrovascular accident in February 1996 that was 
etiologically related to the service connected residuals of 
cranioplasty.  There is no competent medical evidence, 
however, that would establish a nexus between the veteran's 
service connected cranioplasty and the manifestation of a 
cerebrovascular accident many years later.  

The only evidence that would support the veteran's claim that 
the cerebrovascular accident was related to the service 
connected cranioplasty is found in the veteran's statements 
and testimony; however, lay evidence is inadequate to 
establish a medical diagnosis or medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well grounded claim of service 
connection.  

The Board also notes that it was contended on the April 2000 
informal hearing presentation that the veteran had not been 
provided with notice of the type of evidence that would be 
necessary for him to complete his application for secondary 
service connection.  To the contrary, in the Board's August 
1997 remand, the veteran was notified that in accordance with 
38 U.S.C.A. § 5103(a) he would be required to submit evidence 
that the cerebrovascular accident was caused by a service 
connected disability.  The case of Robinette v. Brown, 8 Vet. 
App. 69 (1995) was cited.  Accordingly, the veteran's due 
process rights have been met.  

The issue of whether a separate compensable rating should be 
awarded for the cranioplasty related scar of the head was 
raised and discussed in the August 1997 remand.  On VA scar 
examination in May 1999, the examiner identified a 9 inch 
scar of the left side of head under the hair.  In a January 
2000 supplemental statement of the case, it was determined 
that a separate compensable evaluation for the cranioplasty 
related scar was not in order.  It was concluded that the 
asymptomatic scar would be included in the evaluation for 
residuals of cranioplasty.  As the veteran did not perfect an 
appeal following the January 2000 supplemental statement of 
the case, the issue of whether a separate compensable 
evaluation is warranted for the cranioplasty related scar is 
not before the Board at this time.


ORDER

Entitlement to a rating in excess of 50 percent for residuals 
of cranioplasty is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection for right-sided cerebrovascular 
accident, brain stem infarct, as being proximately due to or 
the result of a service connected disability is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 30 percent for the service connected 
organic brain syndrome.  The current 30 percent evaluation 
has been in effect since September 1978 under Diagnostic 
Codes 8045-9304.  Under Diagnostic Code (DC) 8045 (brain 
disease due to trauma), purely neurological disabilities such 
as seizures following trauma to the brain, will be rated 
under the DC's specifically dealing with such disabilities.  
Residuals of right median nerve injury, currently evaluated 
as 10 percent disabling, is such a disability.  

DC 8045 further provides that purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under DC 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under DC 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  Thus, the veteran should be afforded a VA 
neurology examination to determine whether a diagnosis of 
multi-infarct dementia associated with brain trauma is 
warranted.  If this diagnosis is rendered, then consideration 
of a rating in excess of 30 percent for brain disease due to 
trauma should be considered under DC 9304.

The Court has also held that the duty to assist the claimant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service-connected 
organic brain syndrome must be obtained.

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of the 
increased rating claim.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for organic brain syndrome in recent 
years.  After securing any necessary 
releases, the RO should obtain all 
records that are not already contained in 
the claims folder to include those from 
the Wichita VA medical center from March 
1997 to the present.  Once obtained, 
records should be permanently associated 
with the claims file.  

2.  The veteran should be afforded a VA 
neurology examination.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  

The neurology examiner should indicate 
whether a diagnosis of multi-infarct 
dementia associated with brain trauma is 
warranted.  All indicated special tests 
and studies should be accomplished.  If, 
and only if, a diagnosis of multi-infarct 
dementia associated with brain trauma is 
rendered, then the veteran should be 
afforded a VA psychiatric examination.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





